UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


SAMAD SEFIANE,                                    §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:18-CV-399
                                                  §
JOEL VASQUEZ,                                     §
                                                  §
                Defendant.                        §

        MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
          THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Samad Sefiane, proceeding pro se, filed this civil rights lawsuit pursuant to 42

U.S.C. § 1983 against Joel Vasquez.

         The court previously referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the case be dismissed for failing to state a claim upon which relief

may be granted

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. Plaintiff filed objections to the magistrate judge’s Report and

Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law.    After careful consideration, the court is of the opinion the objections are

without merit. The magistrate judge correctly concluded that the defendant, a criminal defense

attorney, is not a state actor and therefore cannot be liable in a lawsuit brought pursuant to Section

1983.
                                            ORDER

       Accordingly, the objections filed by plaintiff are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is
          .
ADOPTED. A final judgment shall be entered dismissing this lawsuit.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
